
	
		II
		111th CONGRESS
		1st Session
		S. 1396
		IN THE SENATE OF THE UNITED STATES
		
			July 6, 2009
			Ms. Collins (for herself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To direct the Administrator of the United States Agency
		  for International Development to carry out a pilot program to promote the
		  production and use of fuel-efficient stoves engineered to produce significantly
		  less black carbon than traditional stoves, and for other
		  purposes.
	
	
		1.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the United States
			 Agency for International Development.
			(2)Black
			 carbonThe term black carbon means a particulate
			 formed through the incomplete combustion of fossil fuels, biofuel, and
			 biomass.
			2.Pilot program on
			 promotion of fuel-efficient stoves engineered to operate without the production
			 of black carbonThe
			 Administrator shall establish a 2-year pilot program to promote the production
			 and use of fuel-efficient stoves that—
			(a)do not produce significant amounts of black
			 carbon; and
			(b)are customized for use throughout the
			 world.
			3.Reports to
			 CongressNot later than 6
			 months after the date of the enactment of this Act, and not later than 30 days
			 after the last day of the pilot program established under section 2, the
			 Administrator shall submit to Congress a report on the pilot program that
			 includes—
			(1)the names of the
			 organizations receiving funding through the pilot program;
			(2)the names of
			 communities identified for participation in the pilot program and descriptions
			 of the socioeconomic parameters that led to their selection for participation
			 in the pilot program;
			(3)a description of
			 the services carried out by the Administrator under the pilot program;
			(4)an assessment of
			 the effectiveness of the pilot program; and
			(5)the
			 recommendations of the Administrator with respect to the extension or expansion
			 of the pilot program.
			4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $1,000,000 for each of the
			 fiscal years 2010 and 2011.
		
